UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 96-6377



CHRISTOPHER ARENDS RUSSELL,

                                           Petitioner - Appellant,

          versus


BENNIE BRIGMAN, Superintendent, Bladen County
North Carolina Correctional Unit,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Statesville. Richard L. Voorhees, Chief
District Judge. (CA-93-416-V)


Submitted:   May 29, 1997                   Decided:   June 5, 1997


Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Murrel Cooper, COOPER, DAVIS & COOPER, Fayetteville, North
Carolina, for Appellant. Clarence Joe DelForge, III, OFFICE OF THE
ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1997.) We have reviewed the record and the district court's

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we deny a certificate of
probable cause to appeal; to the extent that a certificate of ap-

pealability is required, we deny such a certificate. We dismiss the

appeal on the reasoning of the district court. Russell v. Brigman,
No. CA-93-416-V (W.D.N.C. Feb. 8, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         DISMISSED




                                2